Case 4:20-cv-00868-ALM Document 5 Filed 01/21/21 Page 1 of 4 PageID #: 30




                     UNITED STATES DISTRICT COURT
                         Eastern District of Texas
                                       Sherman Division

   George Kenneth Schopp,                     §
                                              §
                          Plaintiff,          §
                                              § CA No.: 4:20-cv-868-ALM
                                              §
   v.                                         §
                                              § Class Action
   Quick Capital Funding, LLC,                § Jury Demanded
                                              §
                          Defendant.          §


                     PLAINTIFF’S REQUEST FOR ENTRY OF DEFAULT


        Plaintiff, George Kenneth Schopp (“Plaintiff”), requests that the Clerk of Court

  enter default against Defendant Quick Capital Funding, LLC (“Quick Capital”),

  pursuant to Federal Rule of Civil Procedure 55(a). In support of this request, Plaintiff

  states the following:

                                           SUMMARY

  1.       ECF No. 4 demonstrates that Quick Capital’s registered agent was served with

  a copy of Plaintiff’s Original Complaint in this cause on November 30, 2020. More

  than twenty-four days have elapsed since the date of service of process, and Quick




  __________________________________________________________________________________
                            Plaintiff’s Request for Entry of Default
                                            Page | 1
Case 4:20-cv-00868-ALM Document 5 Filed 01/21/21 Page 2 of 4 PageID #: 31




  Capital has failed to answer, challenge or otherwise defend as required by Federal Rule

  of Civil Procedure 12(a)(1)(A).1

                                                   BACKGROUND

  2.          On November 6, 2020 Plaintiff filed his Original Complaint (ECF No. 1)

  against Quick Capital in this suit seeking monetary relief for unlawful telephone calls

  and summons was issued on November 9, 2020 (ECF No. 3). Plaintiff served Quick

  Capital’s agent for service of process by registered mail on November 30, 2020 (ECF

  No. 4, p. 2-5).

  3.          Quick Capital has not appeared in this action.

                                      ARGUMENTS AND AUTHORITIES

  4.          The Clerk of Court must enter a default against a party who has not filed a

  responsive pleading or otherwise defended the suit. Fed. R. Civ. P. 55(a); see N.Y. Life

  Ins. Co. v. Brown, 84 F.3d 137, 141 (5th Cir. 1996).

  5.          The Clerk should enter a default against Quick Capital because it did not file a

  responsive pleading within 24 days of service. Fed. R. Civ. P. 12(a)(1)(A)(i); Fed. R.

  Civ. P. 6(d); see Fed. R. Civ. P. 55(a).

  6.          The Clerk should enter a default against Quick Capital because it did not

  otherwise defend the suit. Fed. R. Civ. P. 55(a).




  1
      Fed. R. Civ. P. 12 (a)(1)(A)(i); Fed. R. Civ. P. 6(d).



  __________________________________________________________________________________
                            Plaintiff’s Request for Entry of Default
                                            Page | 2
Case 4:20-cv-00868-ALM Document 5 Filed 01/21/21 Page 3 of 4 PageID #: 32




  7.      Because Quick Capital did not file a responsive pleading or otherwise defend

  the suit, it is not entitled to notice of entry of default. See Fed. R. Civ. P. 5(a)(2); New

  York Life Ins. Co. v. Brown, 84 F.3d 137, 141-42 (5th Cir. 1996).

  8.      Plaintiff is, therefore, entitled to entry of default against Quick Capital because

  it has failed to file an answer to the Original Complaint or any other responsive

  pleadings. This entry of default is authorized by Rule 55 of the Federal Rules of Civil

  Procedure and is properly supported by the Affidavit of Chris R. Miltenberger attached

  hereto as Exhibit “1.”

                                          PRAYER

       For the foregoing reasons, Plaintiff respectfully requests the Clerk of Court to

  enter a default against Defendant Quick Capital in this matter.




  __________________________________________________________________________________
                            Plaintiff’s Request for Entry of Default
                                            Page | 3
Case 4:20-cv-00868-ALM Document 5 Filed 01/21/21 Page 4 of 4 PageID #: 33




                                    Respectfully submitted:

                                    By:         /s/ Chris R. Miltenberger
                                                Chris R. Miltenberger
                                                Texas State Bar Number 14171200

                                    The Law Office of Chris R. Miltenberger,
                                    PLLC
                                    1360 N. White Chapel, Suite 200
                                    Southlake, Texas 76092
                                    817-416-5060 (office)
                                    817-416-5062 (fax)
                                    chris@crmlawpractice.com

                                    Designated as Lead Attorney pursuant to Local
                                    Rule CV-11(a)

                                    Attorney for Plaintiff George Kenneth Schopp


                                Certificate of Service

         The undersigned certifies that today, the foregoing document was filed
  electronically through the Court’s CM/ECF system in compliance with the Local
  Rules. Defendant has not yet appeared.


                                          By:     /s/ Chris R. Miltenberger
                                                   Chris R. Miltenberger




  __________________________________________________________________________________
                            Plaintiff’s Request for Entry of Default
                                            Page | 4
